Citation Nr: 0425103	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  04-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury, currently evaluated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1973 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that increased the rating for the 
veteran's service-connected low back disability to 40 percent 
disabling.  

A personal hearing was conducted at the RO in March 2004 
before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his personal hearing, the veteran stated that he also had 
bowel problems that physicians had told him were related to 
his service-connected low back disability.  The RO has not 
addressed that allegation.  The Board believes that 
additional examinations to delineate all of the symptoms 
related to the service-connected disability would be helpful 
in this case.  

Also, although the RO mailed the veteran a letter in December 
2002 pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), that letter did not fully comply with the provisions 
of the VCAA as they have been subsequently defined by the 
United States Court of Appeals for Veterans Claims (Court).  
On Remand, the RO will have an opportunity to provide the 
veteran with more specific notice.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should ensure full compliance 
with the VCAA, notifying the veteran of 
the specific evidence and information 
necessary to substantiate his claim.  The 
notice should also specifically indicate 
which evidence VA will obtain and which 
evidence the veteran bears the 
responsibility of submitting.  In 
addition, the veteran should be advised 
to submit all pertinent evidence in his 
possession.  

2.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for residuals of his low back 
injury since September 2003.  With any 
needed signed releases, the RO should 
then request copies of the records of all 
treatment identified by the veteran.  All 
records so obtained should be associated 
with the claims file.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for orthopedic and neurological 
examinations.  The claims file must be 
made available to and be reviewed by the 
examiners in conjunction with their 
examinations.  All indicated special 
tests should be completed.  The 
examiners' reports should fully set forth 
all current complaints and pertinent 
clinical findings relevant to residuals 
of the veteran's service-connected back 
injury, including any that are related to 
his bowel or bladder function, and should 
describe in detail the presence or 
absence and the extent of any functional 
loss due to the residuals of the back 
injury.  Consideration should be given to 
any loss due to reduced or excessive 
excursion, or due to decreased strength, 
speed, or endurance, as well as any 
functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiners should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiners' inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiners' report to include a 
description of the above factors that 
pertain to functional loss due to the 
back disability that develops on use.  In 
addition, the examiners should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiners should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  If action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the January 2004 statement 
of the case, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and they 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



